As filed with the Securities and Exchange Commission on October , 2010. Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HAMPTON ROADS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia 54-2053718 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 999 Waterside Drive, 2nd Floor Norfolk, Virginia 23510 (757) 217-1000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) John A.B. Davies, Jr. President and Chief Executive Officer Hampton Roads Bankshares, Inc. 999 Waterside Drive, 2nd Floor Norfolk, Virginia 23510 (757) 217-1000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: William A. Old, Jr., Esq. Williams Mullen 999 Waterside Drive, Suite 1700 Norfolk, Virginia 23510 (757) 622-3366 Hampton Roads Bankshares, Inc. 999 Waterside Drive Norfolk, Virginia 23510 Attention: Douglas J. Glenn Executive Vice President, General Counsel and Chief Operating Officer (757) 217-3634 Approximate date of commencement of proposed sale to the public: As soon as practicable following the effectiveness of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler x Non-acceleratedfiler o(Do not check if a smaller reporting company) Smallerreportingcompany o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate OfferingPrice(1) Amount of RegistrationFee Common Stock, par value $0.01 per share Warrants to purchase Common Stock, par value $0.01 per share, and shares issuable upon the exercise of warrants Total Common Stock Total Estimated in accordance with Rule 457(c) under the Securities Act of 1933, as amended, solely for the purpose of calculating the registration fee, based on the average of the high and low prices of shares of Hampton Roads Bankshares, Inc.’s Common Stock reported on the NASDAQ Global Select Market on October 14, 2010 with the exception of shares issuable upon exercise of warrants, which are based on the exercise price of the relevant warrant in accordance with Rule 457(i). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this Prospectus is not complete and may be changed. These securities may not be sold until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and neither we nor the Selling Shareholders are soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated October 15, 2010 PROSPECTUS Up to 587,500,000 Shares of Common Stock and Warrants to Purchase 43,157,686 Shares of Common Stock This Prospectus relates to the offer and sale of up to 587,500,000 shares of our Common Stock, $0.01 par value per share (the “Common Stock”), and warrants to purchase 43,157,686 shares of our Common Stock (the warrants, together with the Common Stock, the “Securities”), by certain selling shareholders indentified herein (the “Selling Shareholders”).We issued and sold the Securities as part of the Recapitalization Plan transactions (as defined below).We are registering the resale of the Securities pursuant to registration rights provided to certain institutional Investors,1 in the Investment Agreements2. TheInvestors are also Selling Shareholders. The Selling Shareholders may sell all or a portion of the Securities from time to time, in amounts, at prices and on terms determined at the time of offering. The Securities may be sold by any means described in the section of this Prospectus entitled “Plan of Distribution” beginning on page S-28. We will not receive any proceeds from the sale of the Securities by the Selling Shareholders. We will, however, receive cash proceeds equal to the total exercise price of any warrants that are exercised for cash but will receive no cash if and to the extent that warrants are exercised pursuant to the net, or “cashless,” exercise feature of the warrants. 1The "Investors" are affiliates of The Carlyle Group (“Carlyle”) and Anchorage Advisors, L.L.C. (“Anchorage” together with Carlyle, the “Anchor Investors”), CapGen Capital Group VI LP (“CapGen”), affiliates of Davidson Kempner Capital Management LLC (“Davidson Kempner”), affiliates of Fir Tree, Inc. (“Fir Tree”), C12 Protium Value Opportunities Ltd. (“C12”) and Goldman, Sachs & Co (“Goldman”).Goldman assigned its right to purchase Common Stock on September 23, 2010. 2 The "Investment Agreements" are the Second Amended and Restated Investment Agreement, dated August 11, 2010, by and among the Company and the Anchor Investors, the Amended and Restated CapGen Investment Agreement, dated August 11, 2010,by and between the Company and CapGen, certain Second Amended and Restated Securities Purchase Agreements, dated August 11, 2010, entered into by the Company with Davidson Kempner, Fir Tree and C12, and the Amended and Restated Goldman Securities Purchase Agreement, dated, August 11, 2010, by and between the Company and Goldman and the Assignment and Assumption Agreement by and among Goldman, CapGen, C12 and the Company, dated September 23, 2010. Our Common Stock is listed on the NASDAQ Global Select Market under the symbol “HMPR.” On October 12, 2010, the closing price of our Common Stock on the NASDAQ Global Select Market was $0.96 per share.The warrants are not listed on the NASDAQ Stock Market (“NASDAQ”) or any other stock exchange. Investing in our Securities involves risks.You should read the “Risk Factors” section beginning on pageS-12 before buying our Securities. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission or other regulatory body has approved or disapproved of the Securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. In addition, our Securities are not deposit accounts and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. The date of this Prospectus is ,2010. [INSIDE FRONT COVER] S-2 TABLE OF CONTENTS Page About this Prospectus S-3 Incorporation by Reference S-3 Prospectus Summary S-5 Hampton Roads Bankshares, Inc. S-5 The Offering S-11 Risk Factors S-12 Caution About Forward-Looking Statements S-26 Plan of Distribution S-28 Use of Proceeds S-30 Market for Common Stock and Dividend Policy S-31 Capitalization and Pro Forma Financial Information S-32 Summary Consolidated Financial Data S-36 Ratios of Earnings to Fixed Charges and Preferred Dividends S-39 Management’s Discussion and Analysis of Financial Condition and Results of Operations S-39 Business S-54 Legal Proceedings S-74 Directors, Executive Officers and Corporate Governance S-75 Beneficial Ownership of Directors, Executive Officers and Principal Shareholders of the Company
